Exhibit 10.1

GENERAL AND ADEA RELEASE

This GENERAL AND ADEA RELEASE (“Agreement”) is entered into by and between
FEDERAL HOME LOAN BANK OF ATLANTA, a corporation organized under the laws of the
United States, with its principal office and place of business in Atlanta,
Georgia (hereinafter “Bank”), and Jill Spencer (hereinafter “Employee”), the
parties to this Agreement.

WHEREAS, the parties desire to enter into a confidential written agreement
embodying their mutual understandings and promises concerning the terms and
conditions of the voluntary resignation of Employee’s employment;

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants set forth below, the parties agree as follows:

1.     Employment Termination. The parties agree that, effective April 1, 2011,
Employee’s employment with the Bank is terminated such that Employee no longer
serves in any employment capacity for the Bank. Except as specifically provided
herein, Employee’s rights and benefits as an employee of the Bank cease
effective April 1, 2011. Employee also hereby resigns from all officer positions
effective April 1, 2011. Employee shall be paid all wages and compensation due
as an employee of the Bank and all accrued, unused annual leave on or before
April 29, 2011; provided, however, any such compensation that remains subject to
review and non-objection by the Federal Housing Finance Agency (“FHFA”) shall
not be paid until the Bank receives such approval or non-objection from the
FHFA.

2.     Payment and Benefits.

(a)     In addition to the amounts referenced above in Section 1, the Bank
agrees, subject to non-objection or approval by the FHFA, to pay Employee a lump
sum of Four Hundred and Sixty-Two Thousand, Five Hundred Dollars ($462,500.00),
less all deductions required by state and

 

Initialed

Employee             

Bank             

   1



--------------------------------------------------------------------------------

federal law, which is equivalent to twelve (12) months of Employee’s salary at
her most recent salary rate (the “Severance Pay”). Fifty percent (50%) of the
Severance Pay is tendered to the Employee in exchange for her waiver of ADEA
claims. Employee acknowledges she is not otherwise entitled to this amount.
Payment of the Severance Pay shall be due to Employee within ten (10) business
days after the FHFA has approved the payments or failed to object to the
payments within the time period set for objection by the FHFA (the Payment
Date”), provided that the seven-day revocation period for this Agreement, as
described below, has elapsed. This payment will not be taken into account in
determining Employee’s rights or benefits under any other program, except as
otherwise required by applicable law.

(b)    If Employee properly elects to participate in, and remains eligible for,
the Bank’s retiree medical insurance coverage as of the date of separation and
in accordance with the terms of the Bank’s group retiree medical plan as
contemplated by Section 4 below, the Bank agrees, subject to non-objection or
approval by the FHFA, to pay the Employee’s monthly retiree medical insurance
premium for such coverage for the period beginning April 1, 2011 and ending
April 30, 2012.

(c)     The Bank agrees, subject to non-objection or approval by the FHFA, to
pay to Employee Ten Thousand Dollars ($10,000.00), less any applicable
withholding, as a career transition services benefit.

3.     Entire Amount Due. The foregoing payments in Section 2 above constitute
the entire amount of money due and payable to Employee under this Agreement.
Employee agrees not to seek any further compensation or relief for any claim,
damage, cost, or attorney’s fees in connection with the matters encompassed by
this Agreement. Employee acknowledges that Employee would not otherwise be
entitled to the foregoing payments and that such payments are only available as
part of this Agreement.

 

Initialed

Employee             

Bank             

   2



--------------------------------------------------------------------------------

4.     Benefit Programs. Employee waives future coverage and benefits under all
Bank disability programs, but this Agreement does not affect Employee’s
eligibility for other Bank medical, dental, life insurance, retirement, and
benefit plans for which Employee may be eligible. Whether Employee signs this
Agreement or not, Employee understands that her rights and continued
participation in those plans will be governed by their terms, and that Employee
generally will become ineligible for them on or shortly after her termination
date, after which time Employee may be able to purchase continued coverage under
certain of such plans at Employee’s own expense, except as provided in
Section 2(b) above.

5.     Claims Not Released. This Agreement does not release any claims that the
law does not permit Employee to release.

6.     Release and Waiver of Claims.

(a)     Except for the claims contemplated by Section 5 above, Employee hereby
fully and finally releases all known and unknown claims that Employee has or may
have against the Bank, its current or former owners, parents, subsidiaries, and
affiliates, or their respective current or former employees, officers,
directors, or agents, and any related parties (collectively, “Released Parties”)
arising from facts, occurrences, acts or omissions occurring on or before the
date of this Agreement. The waiver of claims under this Agreement shall include,
but is not limited to, any claims arising out of Employee’s employment with the
Bank or the termination thereof under federal or state laws governing
employment, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, Sections 1981 and 1983 of the Civil
Rights Act of 1866, and every other federal, state or local statute, rule,
ordinance, common law, or regulation, and any and all other claims arising under
any employee handbook, policy manual or any documents outlining terms and
conditions of Employee’s employment, as well as any and all claims in tort or
contract.

 

Initialed

Employee             

Bank             

   3



--------------------------------------------------------------------------------

(b)     In consideration for the additional benefits provided for herein to
which Employee is not otherwise entitled, Employee voluntarily releases and
waives any and all known and unknown claims arising under the Age Discrimination
in Employment Act of 1967 (“ADEA”) that Employee has against the Bank and all
Released Parties arising from facts, occurrences, acts or omissions occurring on
or before the date of this Agreement.

7.     Promise Not to Litigate Released Claims.

Employee promises never to pursue any claim that Employee has released by
signing this Agreement, whether by means of a lawsuit, arbitration, or otherwise
and whether as a named plaintiff, class member, or otherwise. Employee agrees to
promptly dismiss or withdraw from any such action that is currently pending or
becomes pending after the date of this Agreement. However, this Agreement does
not require Employee to withdraw, or prohibit Employee from filing, a charge
with any government administrative agency (such as the EEOC) and nothing herein
shall prohibit Employee from cooperating or participating in any charge or
investigation by an agency responsible for enforcement of employment
discrimination statutes. Nevertheless, Employee hereby waives any claim to
reinstatement, damages, remedies, or other relief released in this Agreement
that arises or results from any such charge or investigation.

8.     No Other Claims. Employee represents that Employee has not filed, nor
assigned to others the right to file, any complaints, charges or lawsuits
against the Bank with any governmental agency or any court.

9.     Non-Admission of Liability or Wrongful Conduct. This Agreement shall not
be construed as an admission by any party hereto of any liability or acts of
wrongdoing, nor shall it be considered to be evidence of such liability or
wrongdoing.

10.     Non-disparagement. Employee acknowledges and agrees that, as a material
condition of this Agreement, Employee will not contact any of the Bank’s
employees, clients or

 

Initialed

Employee             

Bank             

   4



--------------------------------------------------------------------------------

vendors regarding the circumstances of Employee’s separation from the Bank,
except to disclose, if she so chooses, that she has separated from the Bank in
connection with a management reorganization. Furthermore, Employee will not make
any oral or written statements or take any other actions which disparage,
criticize, or call into question the Bank’s management or practices, officers,
directors or employees, or which could reasonably be foreseen to damage the
Bank’s good reputation or impair the Bank’s normal operations. Neither the
president nor any other executive officer of the Bank will make any oral or
written statement, or take any other action, which disparages, criticizes, or
calls into question Employee’s management or other professional abilities, or
which is intended to and does damage Employee’s professional reputation.

11.     Return of Information and Other Property. On the effective date that
Employee’s employment with the Bank is terminated, Employee shall return to the
Bank all Bank documents and other Bank property in Employee’s possession at any
time, including, but not limited to, Bank files, notes, drawings, records,
business plans and forecasts, financial information, specifications, all product
specifications, customer identity information, financing information, loan
information, product development information, source code information, object
code information, tangible property (including, but not limited to, computers),
intellectual property, credit cards, entry cards, identification badges and
keys, and any materials of any kind which contain or embody trade secrets or
confidential information of the Bank (and all reproductions thereof). Employee
shall not retain or provide to anyone else any copies, summaries, abstracts,
descriptions, compilations or other representations of such information or
things or their contents. By executing this Agreement, Employee warrants and
agrees that Employee has already returned all such information and material to
the Bank, all of which Employee acknowledges is the Bank’s sole property.

12.     Confidentiality and Damages for Breach.

(a)     Employee represents and warrants that she has kept and will keep the
nature and

 

Initialed

Employee             

Bank             

   5



--------------------------------------------------------------------------------

content of the discussions related to this Agreement, the existence and/or
content of this Agreement, the amount of payment and consideration paid to
Employee, and all terms of this Agreement completely confidential; provided,
however, Employee may voluntarily disclose she separated from the Bank due to a
management reorganization. Employee represents and warrants that she has not
told any person or entity of the fact, nature and/or content of the discussions
related to this Agreement, the existence and/or content of this Agreement, the
amount of payment and consideration paid to her, and/or any of the terms of this
Agreement. Employee represents and warrants that she will not hereafter disclose
any information concerning the fact, nature and/or content of the discussions
related to this Agreement, the existence and/or content of this Agreement, the
amount of payment and consideration paid to Employee, and/or terms of this
Agreement to any other person or entity. The parties to this Agreement agree and
acknowledge, however, that this Agreement may be required to be filed with the
United States Securities and Exchange Commission, and after any such filing, any
information disclosed in such filing shall no longer be considered confidential
information and subject to the confidentiality restrictions imposed under this
paragraph 12.

(b)     Excepted from Section 12(a) for Employee shall be: (i) disclosure under
seal in an arbitration to enforce this Agreement, but even then only the
paragraph(s) at issue in the proceeding; (ii) counsel and tax advisors to
her/him for the purpose of complying with tax laws and regulations for the
preparation and filing of the current year’s tax return; and (iii) her immediate
family members. Prior to disclosing any information permitted by this Paragraph,
Employee must obtain the agreement by the person or entity permitted hereunder
to maintain the information as confidential. Any breach of this confidentiality
agreement by any person or entity shall be deemed a breach by Employee.

 

Initialed

Employee             

Bank             

   6



--------------------------------------------------------------------------------

(c)     Employee agrees that she will not solicit or otherwise encourage any
person or entity to seek this Agreement or the terms of this Agreement in any
proceeding, agency investigation, litigation or arbitration. Likewise, Employee
will not voluntarily participate in any proceeding, litigation or arbitration
against the Bank, except to the extent that such agreement is prohibited by EEOC
regulations or other applicable legal prohibitions. Should Employee receive an
enforceable subpoena or an enforceable court order, she/he agrees to provide the
Bank with prompt notice; and in no event shall such notice be delivered to the
Bank later than two (2) days after receipt by Employee, providing the Bank with
the opportunity to object to and/or be present at or participate in the
proceeding. Employee agrees to fully cooperate with the Bank in opposing any
effort by any person or entity to obtain this Agreement or its terms and to
refrain from responding or otherwise participating with respect to the
disclosure of this Agreement or its terms until a Court of competent
jurisdiction has ruled on the Bank’s and Employee’s joint objections. Nothing in
this Paragraph shall require Employee to disobey a final Court or other final
enforceable order to produce this Agreement or disclose its terms.

(d)     Any disclosure of the terms of this Agreement by Employee or anyone
permitted hereunder to any person or entity not permitted by this Agreement
shall be deemed a violation by Employee of this Agreement and subject to the
damages articulated in Section 12(e) of this Agreement.

(e)     In addition to any other remedies or relief that may be available,
Employee agrees that the Bank will be irreparably harmed by any actual or
threatened violation of Sections 10, 11 and 12(a) – 12(d) of this Agreement, and
that the Bank will be entitled to an injunction prohibiting Employee from
committing any such violation. Employee agrees that damages to the Bank arising
from a breach of this Agreement are likely to be difficult to quantify, and
therefore agrees that if an arbitrator determines that there has been a breach
of this Agreement by Employee, the Bank will

 

Initialed

Employee             

Bank             

   7



--------------------------------------------------------------------------------

necessarily have suffered some injury and will be entitled to liquidated minimum
damages in the amount of fifteen percent (15%) of the amount paid by the Bank to
Employee, per breach, unless the Bank proves greater damages. Employee agrees
that the amount set forth as liquidated damages is not a penalty, but is instead
a minimum amount of damages per incident for a breach of this Agreement.
Employee is solely liable and responsible for her breach of the Agreement. The
amount shall be payable to the Bank. In addition, if an arbitrator finds that
Employee breached any of the confidentiality provisions, Sections 12(a) – 12(d),
Employee agrees to pay the reasonable attorneys’ fees each harmed entity
incurred in bringing the action.

13.     Agreement to Cooperate Payment of Certain Legal Fees. Employee agrees to
cooperate with the Bank in any pending or future matters, including without
limitation any litigation, investigation, or other dispute, in which Employee,
by virtue of Employee’s prior employment with the Bank, has relevant knowledge
or information; provided, however, that the Bank agrees to pay reasonable
attorney’s fees and other costs resulting from the Bank’s request.

The Bank agrees to pay reasonable legal fees to the law firm of Bondurant
Mixon & Elmore LLP on behalf of Employee for any witness preparation and
representation during testimony in connection with the lawsuit styled Federal
Home Loan Bank of Atlanta v. Countrywide Financial Corporation, et al., pending
as case number 1:2011-cv-00489 in the U.S. District Court for the Northern
District of Georgia, or as later remanded to any Georgia court. This provision
shall not limit any other rights to indemnification or legal fee payment or
reimbursement that Employee may have under any other agreement, insurance policy
or bylaw.

14.     Neutral Reference. Unless otherwise authorized in writing by Employee,
the Bank agrees that in the event it receives an inquiry concerning Employee’s
employment with the Bank, directed to a person with responsibility for
responding to requests for employee references, it will verify only Employee’s
job title(s) and dates of employment. Notwithstanding the foregoing,

 

Initialed

Employee             

Bank             

   8



--------------------------------------------------------------------------------

Employee acknowledges that the Bank may disclose any information to any
governmental authority as permitted by applicable law.

15.     Complete Agreement. This Agreement is the entire agreement relating to
the termination of Employee’s employment with the Bank and any claims or future
rights that Employee might have with respect to the Bank and the Released
Parties. This Agreement only may be amended by a written agreement that the Bank
and Employee both sign.

16.     Choice of Law. This Agreement shall be interpreted and applied under the
laws of the State of Georgia, and is binding upon the parties hereto, their
officers, managers, heirs, successors, personal representatives, and assigns.

17.     Severability Provision. Should any provision of this Agreement (other
than Section 6) be declared or determined by any Court of competent jurisdiction
to be wholly or partially illegal, invalid, or unenforceable, the illegal,
invalid or unenforceable part, term or provision shall be deemed not to be part
of this Agreement and the remaining parts, terms, or provisions shall remain in
effect.

18.     No Future Employment. Employee acknowledges that Employee was not told
by the Bank that it or any Released Party will ever rehire Employee in exchange
for agreeing to sign this Agreement. Employee hereby covenants and agrees that
Employee will not, at any time in the future, apply or reapply for employment,
whether as an employee, independent contractor, or other capacity, with the Bank
and Employees waives any and all rights to consideration for any such
employment.

19.     Confidential Arbitration of Disputes. Employee and Bank agree to resolve
any disputes arising in connection with this Agreement through confidential,
final and binding arbitration. Employee also agrees to resolve through final and
binding arbitration any disputes Employee may have with any other Released Party
who elects to arbitrate those disputes under this

 

Initialed

Employee             

Bank             

   9



--------------------------------------------------------------------------------

subsection. Arbitrations shall be conducted according to standards consistent
with federal law and the rules set forth by a mutually agreed upon arbitration
provider, or if none is agreed upon, by the American Arbitration
Association. The Bank will be responsible for paying the cost of any filing fee
and the fees and costs of the Arbitrator and the arbitration; provided, however,
that if Employee is the party initiating the claim, he or she is responsible for
contributing an amount equal to the filing fee to initiate a claim in the court
of general jurisdiction in the state of Georgia, city of Atlanta. Each party
will pay for its own costs and attorney’s fees, if any. The parties acknowledge
that all claims for damages and other relief available to the parties in a court
of law will be available to be awarded by the arbitrator. This agreement to
arbitrate does not apply to government agency proceedings. By agreeing to this
Agreement, Employee understands that Employee is waiving Employee’s right to a
jury trial.

Initialed: Employee                                  Bank             

20.     Employee Voluntary and Informed Consent.

(a)     Employee acknowledges that Employee is of sound mind and mental
capacity, is capable of reading and understanding the terms of this Agreement,
and that Employee enters into this Agreement voluntarily, under no compulsion or
coercion, and with full knowledge and understanding of its terms and
consequences.

(b)     Employee acknowledges that Employee has been advised in writing to
consult with an attorney prior to executing this Agreement and has had the
opportunity to do so.

(c)     Employee acknowledges that Employee has had a reasonable time period to
review this Agreement (at least 21 days, from March 18, 2011, the first business
day following the date of delivery of the Agreement and the letter offering
Employee the option to accept this Agreement, until 5 P.M., Eastern Time, on
April 11, 2011) and has taken advantage of that period to review to the full
extent Employee felt necessary. The parties further agree that any changes to
the terms or

 

Initialed

Employee             

Bank             

   10



--------------------------------------------------------------------------------

conditions of this Agreement (whether material or immaterial) shall not restart
the running of such twenty-one (21) day period. If Employee accepts this
Agreement before the expiration of such 21-day period, the Employee
acknowledges, as evidenced by Employee’s signature below, that Employee has
knowingly and voluntarily waived her right to consider the Agreement for
twenty-one (21) days and accepts such lesser time as Employee utilized. Employee
promises and guarantees that Employee’s waiver of the full twenty-one (21) day
period was not induced by any fraud, misrepresentation, or a threat to withdraw
or alter this Agreement prior to the expiration of the twenty-one (21) day
period by the Bank. Employee acknowledges that Employee has the right to revoke
a waiver of claims pursuant to the ADEA within seven (7) days of her execution
of this Agreement. Employee acknowledges that in the event of revocation, the
Bank will have no obligations under this Agreement related to the ADEA payment.
Moreover, this Agreement shall not be effective if it is signed by Employee
before April 1 2011. This Agreement shall be effective only if executed by
Employee between April 1, 2011 and April 11, 2011.

(d)     Employee acknowledges that when Employee decided to sign this Agreement,
Employee was not relying on any representations that were not contained in this
Agreement.

(e)     Employee acknowledges that Employee is intentionally releasing claims
that Employee may not know that Employee has and that, with hindsight, Employee
might regret having released.

21.     Revocation. For a period of seven (7) days following the execution of
this Agreement, Employee may revoke his or her waiver of ADEA claims under this
Agreement by delivering written notice of revocation to Bryan Delong, First Vice
President, Director of Human Resources, 1475 Peachtree Street, N.E. Atlanta,
Georgia 30309, for receipt on or before such seventh day. This Agreement shall
not become effective or enforceable until the seven-day revocation period has
expired.

 

Initialed

Employee             

Bank             

   11



--------------------------------------------------------------------------------

22.     Payments Subject to Non-Objection by FHFA. All payment amounts set forth
herein are subject to non-objection or approval by the FHFA. In the event that
the FHFA objects to any amount payable hereunder, but agrees to approve or not
to object to a specified lower amount, then the amount set forth in this
Agreement shall be deemed to be revised to the lower amount acceptable to the
FHFA. If the FHFA objects to the amount of any payment provided for in this
Agreement and does not specify an alternative amount that would be acceptable,
then the Bank will negotiate in good faith with the FHFA to reach agreement on
another amount that would be acceptable to the FHFA. If the FHFA objects to a
category of payment being made at all, then the payment objected to by the FHFA
shall be deemed to be excised from this Agreement and the obligation to make the
payment shall be null and void. The FHFA’s objection to any payment or amount
provided in this Agreement shall not affect the validity or enforceability of
any other portion of this Agreement.

23.     Representations & Promises.

(a)     Employee acknowledges that Employee has not suffered any job-related
wrongs or injuries, such as any type of discrimination, for which Employee might
still be entitled to compensation or relief in the future, and Employee has not
been denied any compensation owed by the Bank for time worked. Employee
acknowledges that Employee has properly reported all hours worked, and upon
payment of the amounts provided in the last sentence of Section 1 hereof, has
been paid and/or has received all leave (paid or unpaid), compensation, wages,
overtime, bonuses, commissions, and/or benefits to which Employee may be
entitled and that no other compensation, wages, overtime, bonuses, commissions
and/or benefits are due to Employee from the Bank or any Released Party, except
as otherwise required by applicable law.

(b)     Employee acknowledges that if she did not think that any representation
that she made in the Agreement was true, or if Employee initially was
uncomfortable making it, that she

 

Initialed

Employee             

Bank             

   12



--------------------------------------------------------------------------------

resolved all doubts and concerns before signing the Agreement. Employee further
acknowledges that the Bank relied on the representations made by Employee when
signing this Agreement and would not have signed this Agreement but for
Employee’s promises and representations.

(c)     Employee acknowledges that the Bank may improve employee benefits or pay
provided to its existing employees in the future and that such changes do not
give Employee an entitlement to those benefits or pay.

(d)     Employee acknowledges and agrees that all aspects of this Agreement,
including without limitation, the Bank’s obligations pursuant to Section 1 and
Section 2 hereunder, are subject in all respects to the provisions of applicable
law, including without limitation, the Federal Home Loan Bank Act and the
effective orders, rules, regulations and supervisory guidance of the Federal
Housing Finance Agency and its predecessors.

[Signatures appear on following page.]

 

Initialed

Employee             

Bank             

   13



--------------------------------------------------------------------------------

BEFORE SIGNING THIS AGREEMENT, TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT.
YOU ARE ALSO ADVISED AND ENCOURAGED TO DISCUSS IT WITH YOUR ATTORNEY (AT YOUR
OWN EXPENSE). YOU HAVE UP TO TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT
BEFORE SIGNING IT.

 

THIS AGREEMENT SHALL NOT BE EFFECTIVE IF IT IS SIGNED BY EMPLOYEE BEFORE
APRIL 1, 2011. THIS AGREEMENT SHALL BE EFFECTIVE ONLY IF EXECUTED BY EMPLOYEE
BETWEEN APRIL 1, 2011 AND APRIL 11, 2011

 

BY SIGNING THIS AGREEMENT, YOU WILL BE WAIVING KNOWN AND UNKNOWN CLAIMS WHICH
MAY BE LEGALLY WAIVED, INCLUDING KNOWN AND UNKNOWN ADEA CLAIMS.

YOU HAVE UP TO SEVEN (7) DAYS AFTER YOU SIGN THIS AGREEMENT TO REVOKE THE ADEA
WAIVER. IF YOU REVOKE THE ADEA WAIVER, IT WILL NOT GO INTO EFFECT AND YOU WILL
NOT RECEIVE THE PAYMENTS AND BENEFITS DESCRIBED IN THAT PORTION OF THIS
AGREEMENT.

EMPLOYEE

 

    /s/ Jill Spencer     DATE: April 1, 2011 Jill Spencer    

 

FEDERAL HOME LOAN BANK OF ATLANTA     By:     /s/ W. Wesley McMullan     DATE:
April 1, 2011

 

Name/Title:   W. Wesley McMullan           President and Chief Executive Officer
     

 

By:     /s/ Bryan Delong     DATE: April 1, 2011

 

Name/Title:   Bryan Delong           First Vice President,           Director
Human Resources      

 

Initialed

Employee             

Bank             

   14